                      IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


 JASON GATES,                                                                   PLAINTIFF

 V.                                                                       NO: 3:20CV41-M-P

 EQUIFAX INFORMATION SERVICES,                                                DEFENDANTS
 LLC and WEB BANK, INC.


                             ORDER OF DISMISSAL OF
                       EQUIFAX INFORMATION SERVICES, LLC
                              WITHOUT PREJUDICE


       Pursuant to a [3] Notice of Settlement with Defendant Equifax Information Services,

LLC filed by the parties in this case, it is hereby ORDERED that Equifax Information Services,

LLC be dismissed without prejudice and terminated as a party in this cause.

       This the 10th day of March, 2020.

                                            /s/ Michael P. Mills_________________
                                            UNITED STATES DISTRICT JUDGE
                                            NORTHERN DISTRICT OF MISSISSIPPI
